                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ROBERT ANTHONY MARTINELLI,                          Case No. 18-cv-02610-JD
                                                       Petitioner,
                                   8
                                                                                            ORDER TO FILE A RESPONSE
                                                v.
                                   9

                                  10    ROBERT NEUSCHMID,
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Robert Martinelli, a state prisoner, filed a pro se petition for a writ of habeas corpus

                                  14   pursuant to 28 U.S.C. § 2254. Respondent filed a motion to dismiss arguing that the sole claim in

                                  15   the petition was unexhausted. Petitioner filed a motion for a stay that the Court dismissed with

                                  16   leave to amend on October 24, 2018. Petitioner has not filed an amended motion for a stay or

                                  17   otherwise communicated with the Court. Petitioner must file an amended motion for a stay within

                                  18   fourteen (14) days of service of this order or the case with be dismissed.

                                  19          IT IS SO ORDERED.

                                  20   Dated: December 11, 2018

                                  21

                                  22
                                                                                                     JAMES DONATO
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ROBERT ANTHONY MARTINELLI,
                                   4                                                          Case No. 18-cv-02610-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        ROBERT NEUSCHMID,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on December 11, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Robert Anthony Martinelli ID: BC-9943
                                       C.S.P. Solano A2-229 L
                                  18   2100 Peabody Road
                                       P.O. Box 4000
                                  19   Vacaville, CA 95696
                                  20

                                  21
                                       Dated: December 11, 2018
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  27
                                                                                          Honorable JAMES DONATO
                                  28
                                                                                          2
